This action is in reply to the Amendments filed on 01/18/2022.
Claims 1-20 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 01/18/2022, has been entered. Claims 1, 4-5, 9, 12-13, 15, 18 and 20 have been amended.
Objections to the Claims
            The objections to the claims have been withdrawn pursuant Applicant’s amendments. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “store and transmit the assignment data to a subsequent computing device associated with the subsequent delivery vehicle.” It is unclear to one of ordinary skill in the art where the assignment data is being stored. Is the assignment data being stored in the one or more memories (as with the assignment data is the limitation “store the assignment data in the one or more memories”)? Is the assignment data being stored to the subsequent computing device? For the purpose of this examination, Examiner interprets “store and transmit the assignment data to a subsequent computing device associated with the subsequent delivery vehicle” as the assignment data being stored in the one or more memories.
Claims 2-12 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.
Claim 4 recites the limitation “wherein the computing device is configured to:.” It is unclear to one of ordinary skill in the art which computing device is being referred to. Is the computing device referring to the computing device associated with the delivery vehicle? Is the computing device referring to the subsequent computing device associated with the subsequent delivery vehicle? Is the computing device referring to a newly introduced computing device a computing device.”

Claim 5 recites the limitation “wherein the computing device is configured to:.” It is unclear to one of ordinary skill in the art which computing device is being referred to. Is the computing device referring to the computing device associated with the delivery vehicle? Is the computing device referring to the subsequent computing device associated with the subsequent delivery vehicle? Is the computing device referring to a newly introduced computing device associated with the batch order delivery management system? For the purpose of this examination and based on the content of claim 5, Examiner interprets the computing device as referring to a newly introduced computing device associated with the batch order delivery management system and thus as “a computing device.”

Claim 6 recites the limitation “wherein the computing device is configured to:.” It is unclear to one of ordinary skill in the art which computing device is being referred to. Is the computing device referring to the computing device associated with the delivery vehicle? Is the computing device referring to the subsequent computing device associated with the subsequent delivery vehicle? Is the computing device referring to a newly introduced computing device associated with the batch order delivery management system? For the purpose of this examination and based on the content of claim 6, Examiner interprets the computing device as a computing device.”
Claim 7 inherits the deficiencies noted in claim 6 and is therefore rejected on the same basis.
Claim 8 recites the limitation “wherein the computing device is configured to:.” It is unclear to one of ordinary skill in the art which computing device is being referred to. Is the computing device referring to the computing device associated with the delivery vehicle? Is the computing device referring to the subsequent computing device associated with the subsequent delivery vehicle? Is the computing device referring to a newly introduced computing device associated with the batch order delivery management system? For the purpose of this examination and based on the content of claim 8, Examiner interprets the computing device as referring to a newly introduced computing device associated with the batch order delivery management system and thus as “a computing device.”

Claim 9 recites the limitation “wherein the computing device is configured to:.” It is unclear to one of ordinary skill in the art which computing device is being referred to. Is the computing device referring to the computing device associated with the delivery vehicle? Is the computing device referring to the subsequent computing device associated with the subsequent delivery vehicle? Is the computing device referring to a newly introduced computing device associated with the batch order delivery management system? For the purpose of this examination and based on the content of claim 9, Examiner interprets the computing device as referring to a newly introduced computing device associated with the batch order delivery management system and thus as “a computing device.”


Claim 11 recites the limitation “wherein the computing device is configured to:.” It is unclear to one of ordinary skill in the art which computing device is being referred to. Is the computing device referring to the computing device associated with the delivery vehicle? Is the computing device referring to the subsequent computing device associated with the subsequent delivery vehicle? Is the computing device referring to a newly introduced computing device associated with the batch order delivery management system? For the purpose of this examination and based on the content of claim 11, Examiner interprets the computing device as referring to a newly introduced computing device associated with the batch order delivery management system and thus as “a computing device.”

Claim 12 recites the limitation “wherein the computing device is configured to:.” It is unclear to one of ordinary skill in the art which computing device is being referred to. Is the computing device referring to the computing device associated with the delivery vehicle? Is the computing device referring to the subsequent computing device associated with the subsequent delivery vehicle? Is the computing device referring to a newly introduced computing device associated with the batch order delivery management system? For the purpose of this examination and based on the content of claim 12, Examiner interprets the computing device as referring to a newly introduced computing device associated with the batch order delivery management system and thus as “a computing device.”

Claim 13 recites the limitation “storing and transmitting the assignment data to a subsequent computing device associated with the subsequent delivery vehicle.” It is unclear to one of ordinary skill in the art where the assignment data is being stored. Is the assignment data being stored in the data repository (as with the assignment data is the limitation “storing the assignment data in a data repository”)? Is the assignment data being stored to the subsequent computing device? For the purpose of this examination, Examiner interprets “storing and transmitting the assignment data to a subsequent computing device associated with the subsequent delivery vehicle” as the assignment data being stored in the data repository.
Claims 14-17 inherit the deficiencies noted in claim 13 and are therefore rejected on the same basis.
Claim 18 recites the limitation “storing and transmitting the assignment data to a subsequent computing device associated with the subsequent delivery vehicle.” It is unclear to one of ordinary skill in the art where the assignment data is being stored. Is the assignment data being stored in the data repository (as with the assignment data is the limitation “storing the assignment data in a data repository”)? Is the assignment data being stored to the subsequent computing device? For the purpose of this examination, Examiner interprets “storing and transmitting the assignment data to a subsequent computing device associated with the subsequent delivery vehicle” as the assignment data being stored in the data repository.
Claims 19-20 inherit the deficiencies noted in claim 18 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-one or more memories; and 
-one or more processors coupled to the one or more memories, the one or more processors configured to: 
-obtain, from the one or more memories, order data identifying at least a first order and a second order, each order for at least one item; 
-process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window, the determination comprising: 
determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address; 
-determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address; 
-determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time; and 
-comparing the estimated total travel time to the requested delivery time window; 
-obtain, from the one or more memories, delivery vehicle data identifying a storage capacity for the delivery vehicle; 
-2determine that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle;
-batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order; 
-generate assignment data identifying an assignment of the batched order to the delivery vehicle; 
-store the assignment data in the one or more memories; 
-transmit the assignment data to a computing device associated with the delivery vehicle; and 
in response to receiving a rejection message from the computing device associated with the delivery vehicle: 
-identify a subsequent delivery vehicle associated with the storage facility including at least the storage capacity of the delivery vehicle; and 
-store and transmit the assignment data to a subsequent computing device associated with the subsequent delivery vehicle
The above limitations recite the concept of assigning batches of orders to delivery vehicles. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window, the determination comprising: determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address; determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address; determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time; and comparing the estimated total travel time to the requested delivery time window; determine that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle; batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order; generate assignment data identifying an assignment of the batched order to the delivery vehicle; and identify a subsequent delivery vehicle associated with the storage facility including at least the storage capacity of the delivery vehicle are processes that, under their broadest reasonable interpretation, cover a commercial interaction. For example, “process,” “determining,” “comparing,” “batch,” “generate,” and “identify” in the context of this claim encompass advertising, and marketing or sales activities.

Similarly, the limitations of obtain, from the one or more memories, order data identifying at least a first order and a second order, each order for at least one item; obtain, from the one or more memories, delivery vehicle data identifying a storage capacity for the delivery vehicle; store the assignment data in the one or more memories; transmit the assignment data to a computing device associated with the delivery vehicle; and in response to receiving a rejection message from the computing device associated with the delivery vehicle: store and transmit the assignment data to a subsequent computing device associated with the subsequent delivery vehicle, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the order data is obtained from the one or more memories, the delivery vehicle data is obtained from the one or more memories, the assignment data is stored in the one or more memories, the assignment data is transmitted to a computing device associated with the delivery vehicle, the rejection message is received from the computing device associated with the delivery vehicle, and the assignment data is transmitted a subsequent computing device associated with the subsequent delivery vehicle, nothing in the claim element precludes the step from practically being performed by people. For example, but for the “the one or more memories,” “the computing device associated with the delivery vehicle,” and “a subsequent computing device associated with the subsequent delivery vehicle” language, “obtain,” “store,” “transmit,” “receiving,” and “store and transmit” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-one or more memories; and 
-one or more processors coupled to the one or more memories, the one or more processors configured to: 
from the one or more memories, order data identifying at least a first order and a second order, each order for at least one item; 
-process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window, the determination comprising: 
-determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address; 
-determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address; 
-determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time; and 
-comparing the estimated total travel time to the requested delivery time window; 
-obtain, from the one or more memories, delivery vehicle data identifying a storage capacity for the delivery vehicle; 
-2determine that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle;
-batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order; 
-generate assignment data identifying an assignment of the batched order to the delivery vehicle; 
in the one or more memories; 
-transmit the assignment data to a computing device associated with the delivery vehicle; and 
-in response to receiving a rejection message from the computing device associated with the delivery vehicle: 
-identify a subsequent delivery vehicle associated with the storage facility including at least the storage capacity of the delivery vehicle; and 
-store and transmit the assignment data to a subsequent computing device associated with the subsequent delivery vehicle
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by Applicant’s specification – “When implemented on a general-purpose processor, the computer program code segments configure the processor to create specific logic circuits.” Specifically, the additional elements of one or more memories, one or more processors coupled to the one or more memories, a computing device associated with the delivery vehicle, and a subsequent computing device associated with the subsequent delivery vehicle are recited at a high-level of generality (i.e. as a generic processor performing the generic computer functions of obtaining data, processing data, determining data, comparing data, batching data, generating data, transmitting data, receiving data, and identifying data as well as a generic memory performing the generic storage functions of obtaining data and storing data) such that they amount do no more than mere instructions to apply the exception using generic 

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to 

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 13 is a method reciting similar functions as claim 1. Examiner notes that claim 13 recites the additional elements of a server, storing the assignment data in a data repository, a computing device associated with a delivery vehicle, and a subsequent computing device associated with the subsequent delivery vehicle, however, claim 13 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Claim 18 is a non-transitory computer readable medium reciting similar functions as claim 1. Examiner notes that claim 1 recites the additional elements of a non-transitory computer readable medium, at least one processor, a device, a server, storing the assignment data in a data repository, a computing device associated with a delivery vehicle, and a subsequent computing device associated with the subsequent delivery vehicle, however, claim 18 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 13 and 18 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 2-12, 14-17 and 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 22-12, 14-17 and 19-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 2-3, 7, 10, and 14-17 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 4-6, 8-9, 11-12 and 19-20 recite the additional elements of the computing device, the one or more memories, the device, and at least one processor, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims2-12, 14-17 and 19-20 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2-12, 14-17 and 19-20are “directed to” an abstract idea. Next, under Step 2B, similar to the analysis of claims 1, 13 and 18, dependent claims 2-12, 14-17 and 19-20 when analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e. assigning batches of orders to delivery vehicles) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert et al (US 2019/0114583 A1), previously cited and hereinafter Ripert, in view of Spector et al. (US 2018/0315319 A1), previously cited and hereinafter Spector.
Regarding claim 1, Ripert discloses a batch order delivery management system (i.e. abstract) comprising:
	-one or more memories (Ripert, see at least: [0068] - “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”); and 
-one or more processors coupled to the one or more memories, the one or more processors (Ripert, see at least: [0068] - “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”) configured to: 
-obtain order data identifying at least a first order and a second order, each order for at least one item (Ripert, see at least: [0018] and [0027] - “The system 102 is configured to receive 104 (only one is shown for the sake of simplicity). An order specifies a list of goods (items or products) [i.e. each order for at least one item] to be delivered to the customer 104” and “The online concierge shopping system 102 receives data 402 describing a set of delivery orders that are due [i.e. obtain order data identifying at least a first order and a second order], and data 404 describing a set of retailer locations. The deliveries due 402 may include all delivery orders that have been received at the system 102 from customers 104, or all delivery orders due within a particular time frame, e.g., the current day, the next day, or during a particular time window”); 
-process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window (Ripert, see at least: [0040] - “The allocation 510 may be based on the destination location of each delivery order, and a delivery window of each delivery order. For example, the shopper management engine 210 may group together delivery orders based on their delivery locations, their delivery windows [i.e. process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window], and their expected completion times”), the determination comprising: 
-determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address (Ripert, see at least: [0031] and [0060] - “the shopper management engine 210 determines a latest time at which the picking can be completed based on the delivery window and an estimated amount of time to travel to [i.e. based at least in part on a first distance] the delivery address from the warehouse [i.e. determining a first travel time from the storage facility 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery order”); 
-determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address (Ripert, see at least: [0042] and [0060] - “In this simplified example, each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries [i.e. determining a second travel time from the first delivery address to the second delivery address]), and 10 minutes are allotted for other steps involved in the delivery, such as parking, contacting the customer, walking to the customer's door, and handing the items off to the customer” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery order [i.e. based at least in part on a second distance between the first delivery address and the second delivery address]”); 
-determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time (Ripert, see at least: [0042] and [0060] - “the shopper management engine 210 may keep only one permutation for a given combination of orders. For example, a combination of three delivery orders D1, D2, and D3 has six permutations: [D1, D2, D3], [D1, D3, D2], [D2, D1, D3], [D2, D3, D1], [D3, D2, D1], and [D3, D1, D2]. The and 
-comparing the estimated total travel time to the requested delivery time window (Ripert, see at least: [0060] and [0042] - “the shopper management engine 210 may keep only one permutation for a given combination of orders. For example, a combination of three delivery orders D1, D2, and D3 has six permutations: [D1, D2, D3], [D1, D3, D2], [D2, D1, D3], [D2, D3, D1], [D3, D2, D1], and [D3, D1, D2]. The permutations may be evaluated based on one or more factors, e.g., shortest total travel time [i.e. the estimated total travel time], shortest total distance, certainty to delivery orders within their delivery windows” and “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm [i.e. comparing the estimated total travel time to the requested delivery time window]; Order 6 can be delivered between 2:30 pm and 3:30 pm”); 
-obtain delivery vehicle data identifying a storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. obtain delivery vehicle data identifying a storage capacity for the delivery vehicle]”); 
determine that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 then compares the size of the orders (estimated by number of bags, weight, or some other capacity estimate to the capacity of the driver to determine whether the driver can take an order, or a batch of orders [i.e. determine that the delivery vehicle can store the items for the first order and the second order]. The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. based on the storage capacity for the delivery vehicle]”); 
-batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order (Ripert, see at least: [0042], [0043] and [0045] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. batch the first order and the second order to generate a batched order]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order [i.e. based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window]” and “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 can determine the 
-generate assignment data identifying an assignment of the batched order to the delivery vehicle (Ripert, see at least: [0042] and [0043] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. generate assignment data identifying an assignment of the batched order to a delivery vehicle]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order”); 
-transmit the assignment data to a computing device associated with the delivery vehicle (Ripert, see at least: [0051] - “When the driver arrives 522 at the warehouse and is assigned 524 a set of deliveries, the online shopping concierge system 102 communicates an instruction to deliver the assigned orders [i.e. transmit the assignment data to the delivery vehicle] via the shopper mobile application 112 [i.e. to a computing device associated with the delivery vehicle]”); and 
-in response to receiving an indication of a driver being unavailable (Ripert, see at least: [0033] - “shopper management engine 210 receives the availabilities and locations 420 of drivers…The availability data for a driver or other delivery agent may include, for example, the time at which the driver will be available (e.g., if the driver is not working yet) [i.e. receiving an indication of a driver being unavailable], the carrying capacity (e.g., by number of bags or by weight), the transportation method (e.g., car, bike, foot), the types of deliveries suitable (e.g., 210 uses the driver availability and location information 420 to select 422 delivery drivers for each determined delivery route [i.e. in response to receiving an indication of a driver being unavailable]”): 
-identify a subsequent delivery vehicle associated with the storage facility including at least the storage capacity of the delivery vehicle (Ripert, see at least: [0033] and [0045] - “The shopper management engine 210 uses the driver availability and location information 420 to select 422 delivery drivers for each determined delivery route [i.e. identify a subsequent delivery vehicle associated with the storage facility]” and “the shopper management engine 210 allocates orders based on the capacity of the driver [i.e. identify a subsequent delivery vehicle associated with the storage facility]…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. including at least the storage capacity of the delivery vehicle]”); and 
-transmit the assignment data to a subsequent computing device associated with the subsequent delivery vehicle (Ripert, see at least: [0051] and [0033] - “When the driver arrives 522 at the warehouse and is assigned 524 a set of deliveries, the online shopping concierge system 102 communicates an instruction to deliver the assigned orders [i.e. transmit the assignment data] via the shopper mobile application 112 [i.e. to a subsequent computing device associated with the subsequent delivery vehicle]” and “The shopper management engine 210 uses the driver availability and location information 420 to select 422 delivery drivers for each determined delivery route [i.e. the subsequent delivery vehicle]”).


Spector, however, teaches automated routing of drivers (i.e. abstract), including the known technique of obtaining, from the one or more memories, order data (Spector, see at least: [0056] - “the order 182 stored in the order storage [i.e. from the one or more memories] may be split up into two separate entries in the order storage 180, where a first order entry in the order storage 180 may for the pick-up of the order and the second order entry in the order storage 180 may be for the delivery or destination of the order…the order entry for the order 182 in the storage 180 associated with the order delivery may include the order identifier and order data associated with the order delivery (e.g., destination location, delivery time window, phone number at destination, gate code, completion requirements, etc.) [i.e. obtain order data]”);
the known technique of obtaining, from the one or more memories, delivery vehicle data (Spector, see at least: [0060]- [0061] - “The driver location can be stored in the driver data storage 150 [i.e. obtain from the one or more memories] in association with driver data 152 for the driver 104” and “routing system 120 may thus maintain driver data 152 for each driver 103 where the driver data 152 includes…for example, an identifier for a type of transportation used by the driver 103 [i.e. delivery vehicle data]”); 

the known technique of, in response to receiving a rejection message from the computing device associated with the delivery vehicle, identifying a subsequent delivery vehicle (Spector, see at least: [0107] and [0109] - “the assigned driver may be notified and presented with a chance to accept the order (STEP 256). The presentation and acceptance (or decline) [i.e. in response to receiving a rejection message] of the order may be accomplished, for example, through a driver interface [i.e. from the computing device associated with the delivery vehicle]” and “If however, the user declines the order (or a certain amount of time elapses after the user is presented with the order) (N branch of STEP 258), another driver may be selected and assigned (STEP 252)”); and
the known technique of in response to receiving a rejection message from the computing device associated with the delivery vehicle, storing and transmitting the assignment data to a subsequent computing device associated with the subsequent delivery vehicle (Spector, see at least: [0107], [0109], and [0090] - “the assigned driver may be notified [i.e. transmitting the assignment data] and presented with a chance to accept the order (STEP 256). The presentation and acceptance (or decline) [i.e. in response to receiving a rejection message] of the order may be accomplished, for example, through a driver interface [i.e. from the computing device associated with the delivery vehicle]” and “the user declines the order (or a certain amount of time elapses after the user is presented with the order) (N branch of STEP 258), another driver 
It would have been recognized that applying the known techniques of obtaining, from the one or more memories, order data; obtaining, from the one or more memories, delivery vehicle data; in response to receiving a rejection message from the computing device associated with the delivery vehicle, identifying a subsequent delivery vehicle; and in response to receiving a rejection message from the computing device associated with the delivery vehicle, storing and transmitting the assignment data to a subsequent computing device associated with the subsequent delivery vehicle, as taught by Spector, to the teachings of Ripert would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modifications of obtaining, from the one or more memories, order data; obtaining, from the one or more memories, delivery vehicle data; in response to receiving a rejection message from the computing device associated with the delivery vehicle, identifying a subsequent delivery vehicle; and in response to receiving a rejection message from the computing device associated with the delivery vehicle, storing and transmitting the assignment data to a subsequent computing device associated with the subsequent delivery vehicle, as taught by Spector, into the system of Ripert would have been recognized by those of ordinary skill in the art as resulting in an improved 
Additionally, it would have been recognized that applying the known techniques of storing assignment data in a data repository, as taught by Spector, to the teachings of Ripert would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding storing assignment data in a data repository, as taught by Spector, into the system of Ripert would have been recognized by those of ordinary skill in the art as resulting in an improved system that would “be able to handle real-time on-demand pickup and delivery routing problems” (Spector, [0026]).

Regarding claim 4, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-wherein a computing device is configured to: 
-obtain additional order data identifying at least a third order for at least one item (Ripert, see at least: [0018] - “The system 102 is configured to receive orders from one or more customers 104 [i.e. obtain additional order data identifying at least a third order] (only one is shown for the sake of simplicity). An order specifies a list of goods (items or products) [i.e. for at least one item] to be delivered to the customer 104”); 
-determine that the delivery vehicle cannot store the at least one items for the third order based on the storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 then compares the size of the orders (estimated by number of 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. based on the storage capacity for the delivery vehicle]”), and 
-adjust the assignment data to indicate a return to a storage facility after delivery of the first order and the second order (Ripert, see at least: [0045], [0049], and [0055] - “the shopper management engine 210 allocates orders based on the capacity of the driver” and “Order 6 is transferred to Driver 3, and the delivery schedule for Driver 3 is adjusted accordingly [i.e. adjust the assignment data]” and “The shopper management engine 210 assigned 506 Orders 12 and 13 to Shoppers 1 and 2, respectively, and allocated 510 Orders 12 and 13 to Driver 1, who will be assigned 508 to return to the warehouse after delivering Orders 1, 2, and 4 [i.e. to indicate a return to a storage facility after delivery of the first order and the second order]”).
Spector further teaches automated routing of drivers (i.e. abstract), including the known technique of obtaining, from the one or more memories, additional order data (Spector, see at least: [0056] - “the order 182 stored in the order storage [i.e. from the one or more memories] may be split up into two separate entries in the order storage 180, where a first order entry in the order storage 180 may for the pick-up of the order and the second order entry in the order storage 180 may be for the delivery or destination of the order…the order entry for the order 182 in the storage 180 associated with the order delivery may include the order identifier and order data associated with the order delivery (e.g., destination location, delivery time window, phone number at destination, gate code, completion requirements, etc.) [i.e. obtain 

Regarding claim 5, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-wherein a computing device is configured to: 
-compare the storage capacity for the delivery vehicle to a total volume of the items for the first order and the second order (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver [i.e. compare the storage capacity for the delivery vehicle]. The shopper management engine 210 may predict, based on the items in the order and historical data, the number of bags that will be used to hold the items in each order [i.e. to a total volume of the items for the first order and the second order]”); and 
-determine that that the delivery vehicle can store the items for the first order and the second order based on the comparison (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver [i.e. determine that that the delivery vehicle can store the items for the first order and the second order]. The shopper management engine 210 may predict, based on the items in the order and historical data, the number of bags that will be used to hold the items in each order [i.e. t based on the comparison]”).

Regarding claim 13, Ripert discloses a method (i.e. [0007]) for batch order delivery management comprising: 
obtaining, from a server, order data identifying at least a first order and a second order, each order for at least one item (Ripert, see at least: [0018], [0027], and [0068] - “The system 102 is configured to receive orders from one or more customers 104 (only one is shown for the sake of simplicity). An order specifies a list of goods (items or products) [i.e. each order for at least one item] to be delivered to the customer 104” and “The online concierge shopping system 102 receives data 402 describing a set of delivery orders that are due [i.e. obtain order data identifying at least a first order and a second order], and data 404 describing a set of retailer locations. The deliveries due 402 may include all delivery orders that have been received at the system 102 from customers 104, or all delivery orders due within a particular time frame, e.g., the current day, the next day, or during a particular time window” and “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”); 
-processing the order data for determining that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a delivery time window (Ripert, see at least: [0040] - “The allocation 510 may be based on the destination location of each delivery order, and a delivery window of each delivery order. For example, the shopper management engine 210 may group together delivery orders based on their delivery locations, their delivery windows [i.e. processing the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window], and their expected completion times”), the determination comprising: 
determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address (Ripert, see at least: [0031] and [0060] - “the shopper management engine 210 determines a latest time at which the picking can be completed based on the delivery window and an estimated amount of time to travel to [i.e. based at least in part on a first distance] the delivery address from the warehouse [i.e. determining a first travel time from the storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address]” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery order”); 
-determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address (Ripert, see at least: [0042] and [0060] - “In this simplified example, each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries [i.e. determining a second travel time from the first delivery address to the second delivery address]), and 10 minutes are allotted for other steps involved in the delivery, such as parking, contacting the customer, walking to the customer's door, and handing the items off to the customer” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery 
-determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time (Ripert, see at least: [0042] and [0060] - “the shopper management engine 210 may keep only one permutation for a given combination of orders. For example, a combination of three delivery orders D1, D2, and D3 has six permutations: [D1, D2, D3], [D1, D3, D2], [D2, D1, D3], [D2, D3, D1], [D3, D2, D1], and [D3, D1, D2]. The permutations may be evaluated based on one or more factors, e.g., shortest total travel time  [i.e. determining an estimated total travel time of a delivery vehicle], shortest total distance, certainty to delivery orders within their delivery windows” and “each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries) [i.e. based on the first travel time and the second travel time]”); and 
-comparing the estimated total travel time to the requested delivery time window (Ripert, see at least: [0060] and [0042] - “the shopper management engine 210 may keep only one permutation for a given combination of orders. For example, a combination of three delivery orders D1, D2, and D3 has six permutations: [D1, D2, D3], [D1, D3, D2], [D2, D1, D3], [D2, D3, D1], [D3, D2, D1], and [D3, D1, D2]. The permutations may be evaluated based on one or more factors, e.g., shortest total travel time [i.e. the estimated total travel time], shortest total distance, certainty to delivery orders within their delivery windows” and “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm [i.e. comparing the 
-obtaining, from the server, delivery vehicle data identifying a storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. obtaining, from the server, delivery vehicle data identifying a storage capacity for the delivery vehicle]”); 
-determining that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 then compares the size of the orders (estimated by number of bags, weight, or some other capacity estimate to the capacity of the driver to determine whether the driver can take an order, or a batch of orders [i.e. determining that the delivery vehicle can store the items for the first order and the second order]. The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. based on the storage capacity for the delivery vehicle]”); 
-batching the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order (Ripert, 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. batching the first order and the second order to generate a batched order]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order [i.e. based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window]” and “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation [i.e. and that the delivery vehicle can store the items for the first order and the second order]”) Examiner notes that for driver 1 the particular delivery time window is between 2:00 and 3:30 [i.e. within the requested delivery time window]); 
-generating assignment data identifying an assignment of the batched order to the delivery vehicle (Ripert, see at least: [0042] and [0043] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. generate assignment data identifying an assignment of the batched order to a delivery vehicle]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order”); 
-transmitting the assignment data to a computing device associated with the delivery vehicle (Ripert, see at least: [0051] - “When the driver arrives 522 at the warehouse and is assigned 524 a set of deliveries, the online shopping concierge system 102 communicates an 112 [i.e. to a computing device associated with the delivery vehicle]”); and 
-in response to receiving an indication of a driver being unavailable (Ripert, see at least: [0033] - “shopper management engine 210 receives the availabilities and locations 420 of drivers…The availability data for a driver or other delivery agent may include, for example, the time at which the driver will be available (e.g., if the driver is not working yet) [i.e. receiving an indication of a driver being unavailable], the carrying capacity (e.g., by number of bags or by weight), the transportation method (e.g., car, bike, foot), the types of deliveries suitable (e.g., based on age restrictions), or other factors relevant to assigning delivery agents to orders…The shopper management engine 210 uses the driver availability and location information 420 to select 422 delivery drivers for each determined delivery route [i.e. in response to receiving an indication of a driver being unavailable]”): 
-identifying a subsequent delivery vehicle associated with the storage facility including at least the storage capacity of the delivery vehicle (Ripert, see at least: [0033] and [0045] - “The shopper management engine 210 uses the driver availability and location information 420 to select 422 delivery drivers for each determined delivery route [i.e. identify a subsequent delivery vehicle associated with the storage facility]” and “the shopper management engine 210 allocates orders based on the capacity of the driver [i.e. identify a subsequent delivery vehicle associated with the storage facility]…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. including at least the storage capacity of the delivery vehicle]”); and 
522 at the warehouse and is assigned 524 a set of deliveries, the online shopping concierge system 102 communicates an instruction to deliver the assigned orders [i.e. transmit the assignment data] via the shopper mobile application 112 [i.e. to a subsequent computing device associated with the subsequent delivery vehicle]” and “The shopper management engine 210 uses the driver availability and location information 420 to select 422 delivery drivers for each determined delivery route [i.e. the subsequent delivery vehicle]”).
Ripert does not explicitly disclose storing the assignment data in a data repository; the identifying of a subsequent delivery vehicle being in response to receiving a rejection message from the computing device associated with the delivery vehicle; and storing and transmitting the assignment data to a subsequent computing device in response to receiving a rejection message from the computing device associated with the delivery vehicle.
	Spector, however, teaches routing drivers delivering orders (i.e. abstract), including the known technique of storing assignment data in a data repository (Spector, see at least: [0078] - “a route for the current order list of a driver may have previously been built and stored for the driver (e.g., the stored sorted list of pick-up entries and destination entries for all the orders 182 currently assigned to the driver 103) [i.e. storing assignment data in a data repository]”);
the known technique of, in response to receiving a rejection message from the computing device associated with the delivery vehicle, identifying a subsequent delivery vehicle (Spector, see at least: [0107] and [0109] - “the assigned driver may be notified and presented with a chance to accept the order (STEP 256). The presentation and acceptance (or decline) [i.e. in response to receiving a rejection message] of the order may be accomplished, for example, 258), another driver may be selected and assigned (STEP 252)”); and
the known technique of in response to receiving a rejection message from the computing device associated with the delivery vehicle, storing and transmitting the assignment data to a subsequent computing device associated with the subsequent delivery vehicle (Spector, see at least: [0107], [0109], and [0090] - “the assigned driver may be notified [i.e. transmitting the assignment data] and presented with a chance to accept the order (STEP 256). The presentation and acceptance (or decline) [i.e. in response to receiving a rejection message] of the order may be accomplished, for example, through a driver interface [i.e. from the computing device associated with the delivery vehicle]” and “the user declines the order (or a certain amount of time elapses after the user is presented with the order) (N branch of STEP 258), another driver may be selected and assigned [i.e. to a subsequent computing device associated with the subsequent delivery vehicle]” and “to facilitate the re-sorting of a driver's list of orders, when the routes for the combined order list for each driver are determined [i.e. in response], the determined routes may be stored in a memory [i.e. store the assignment data] such that it can be later used to re-sort a driver's order list when a driver accepts the order”). These known techniques are applicable to the method of Ripert as they both share characteristics and capabilities, namely, they are directed to routing drivers delivering orders.
It would have been recognized that applying the known techniques of storing assignment data in a data repository; in response to receiving a rejection message from the computing device associated with the delivery vehicle, identifying a subsequent delivery vehicle; 

Claim 15 recite limitations directed towards a method (i.e. [0007]). The limitations recited in claim 15 are parallel in nature to those addressed above for claim 4, and are therefore rejected for those same reasons set forth above in claim 4.

Claims 18 and 20 recite limitations directed towards a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (i.e. [0068]). The limitations recited in claims 18 and 20 are parallel in nature to those addressed above for claims 13 and 15, .

Claims 2-3, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Raut et al. (US 2018/0341918 A1), previously cited and hereinafter Raut. 
Regarding claim 2, Ripert in view of Spector teaches the batch order delivery system of claim 2. Ripert further discloses:
-wherein determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the delivery time window comprises: 
-determining an arrival time by the delivery vehicle at a storage facility storing items for the first order and the second order (Ripert, see at least: [0047] - “shopper management engine 210 also updates 518 the drivers' estimated times of arrival (ETAs) [i.e. determining an arrival time by the delivery vehicle] during their travel to the warehouse [i.e. at a storage facility storing items for the first order and the second order], e.g., based on a location received from the shopper mobile application 112”); and 
-determining the estimated total travel time based on the arrival time, the first travel time, and the second travel time (Ripert, see at least: [0042] - “each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries), and 10 minutes are allotted for other steps involved in the delivery, such as parking, contacting the customer, walking to the customer's door, and handing the items off to the customer. According to 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. determining a total travel time based on the first travel time, and the second travel time]. According to the picking schedule, this batch of orders should be picked by their assigned shoppers by 1:40 pm, so Driver 1 should arrive at the warehouse at 1:40 pm [i.e. determining the estimated total travel time based on the arrival time]”).
Ripert in view of Spector does not explicitly teach determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility and determining a total times based on a loading time. 
Raut, however, teaches doorstep delivery of services and products (i.e. abstract), including the known technique of determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility (Raut, see at least: [0081] -“Dynamic route planning is to be done based on real-time/dynamic orders and/or based on certain parameters that would affect the service delivery as per an already planned route. For example, parameters such as but not limited to travel time (because of route congestion uncertainty)…service times (loading and unloading time in a store) [i.e. determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility]”) and 
the known technique of determining a total times based on a loading time (Raut, see at least: [0047] and [0081] - “input Parameters to the dynamic route planning system 103 for the route planning are:…Earliest time point to deliver order Snmk to store n (ETd)…Travel time from location n to m where vehicle start at time t using vehicle v (Tnmt) [i.e. determining a total 
It would have been recognized that applying the known techniques of determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility and determining a total times based on a loading time, as taught by Raut, to the teachings of Ripert in view of Spector would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility and determining a total times based on a loading time, as taught by Raut, into the system of Ripert in view of Spector would have been recognized by those of ordinary skill in the art as resulting in an improved system that would forecast upcoming demand to allow the system to effectively manage orders (Raut, [0021]).

Regarding claim 3, the combination of Ripert/Spector/Raut teaches the batch order delivery system of claim 2. Ripert further discloses:
-determining that the estimated total travel time is not greater than a period of the requested delivery time window (Ripert, see at least: [0043] - “the shopper management engine 210 may group together orders that are located near each other and that can all be delivered within their respective delivery windows [i.e. determining that the total travel time is not greater than a period of the delivery time window]….For example, the optimal set may be based on one or more of data describing the drivers' progress, data describing the in-store shoppers' progress, the destination locations of the delivery orders, and the delivery windows of the delivery orders”).

Regarding claim 8, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-batch the first order and the second order to generate the batched order (Ripert, see at least: [0042] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. batch the first order and the second order to generate the batched order]”)
Ripert in view of Spector does not explicitly teach the computing device being configured to determine at least one item of the first order or second order is a temperature sensitive item, determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility, determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time, and batching the first order and the second order to generate the batched order based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time.
103 for the route planning are:…Details or indices of products or pellets to be delivered along with perishable product handling needs [i.e. determine at least one item of the first order or second order is a temperature sensitive item] of environment control like temperature/humidity (E) for the product (k)…Life of perishable products (L) considered for delivery as part of orders, Perishable products should be assigned to vehicles with right environment control (temperature, humidity controls)”),
determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility (Raut, see at least: [0081] - “Dynamic route planning is to be done based on real-time/dynamic orders and/or based on certain parameters that would affect the service delivery as per an already planned route. For example, parameters such as but not limited to…service times (loading and unloading time in a store) [i.e. determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility]”),
determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time (Raut, see at least: [0047] - “input Parameters to the dynamic route planning system 103 for the route planning are:…Details or indices of products or pellets to be delivered along with perishable product handling needs of environment control like temperature/humidity (E) for the product (k)…Latest time point to deliver order Snmk to store n accounting for Life (L) of perishable products such that Life remaining is more than 50% after delivery (LTd) [i.e. determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time]”), and
103 for the route planning are:…Details or indices of products or pellets to be delivered along with perishable product handling needs of environment control like temperature/humidity (E) for the product (k)… Latest time point to deliver order Snmk to store n accounting for Life (L) of perishable products such that Life remaining is more than 50% after delivery (LTd) [i.e. select delivery vehicle based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time]”). This known technique is applicable to the system of Ripert in view of Spector as they both share characteristics and capabilities, namely, they are directed to doorstep delivery of services and products.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector, computing device being configured to determine at least one item of the first order or second order is a temperature sensitive item, determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility, and determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time, as taught by Raut, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Raut, in order to forecast upcoming demand to allow the system to effectively manage orders (Raut, [0021]).


Claim 14 recites limitations directed towards a method (i.e. [0007]). The limitations recited in claims 14 are parallel in nature to those addressed above for claim 2, and are therefore rejected for those same reasons set forth above in claim 2.

Claim 19 recites limitations directed towards a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (i.e. [0068]). The limitations recited in claim 19 are parallel in nature to those addressed above for claim 2, and are therefore rejected for those same reasons set forth above in claim 2.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Reiss et al. (US 10,133,995 B1), previously cited and hereinafter Reiss.
Regarding claim 6, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-wherein a computing device is configured to:
-26Patent ApplicationAtty. Docket No. 5781 (R3014-08500)transmit a vehicle timeslot assignment to the delivery vehicle, wherein the vehicle timeslot assignment comprises an assignment to deliver the first order and the second order during the requested delivery time window (Ripert, see at least: [0042] - “a batch of four deliveries are allocated to Driver 1 [i.e. transmit a vehicle timeslot assignment to the delivery vehicle]: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. herein the vehicle timeslot assignment comprises an assignment to deliver the first order and the second order during the requested delivery time window]”); and 
-in response to the vehicle timeslot assignment and a vehicle timeslot occurring during a time the vehicle accepts assignments, delivering the first order and the second order during the requested delivery time window (Ripert, see at least: [0042] and [0037] - “a batch of four deliveries are allocated to Driver 1 [i.e. in response to the vehicle timeslot [assignment]]: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. deliver[ing] the first order and the second order during the requested delivery time window]” and “Drivers 504 may have set hours, may indicate in advance the hours during which they will accept jobs, or may be able to 
	
Ripert in view of Spector does not explicitly teach a vehicle timeslot request being transmitted to the delivery vehicle and receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request.
		Reiss, however, teaches sending a communication to a first courier of a plurality of couriers (i.e. abstract), including a vehicle timeslot request being transmitted to the delivery vehicle (Reiss, see at least: Col. 15 Ln. 48-50 and Col. 2 Ln. 42-46 - “the GUI 400 may include interactive operability to enable the courier to accept or decline the offered delivery job [i.e. a vehicle timeslot request being transmitted to the delivery vehicle].  For example, the GUI 400 may include a delineated area as a first virtual control 418 that the courier may tap on or otherwise select to accept the delivery job offer” and “in anticipation of receiving orders for particular merchants at particular times [i.e. vehicle timeslot request], the service can activate an inactive courier and then instruct the newly activated courier to move toward, be posted at, or be posted near, one or more merchants that are predicted to receive orders”), and
receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request (Reiss, see at least: Col. 15 Ln. 48-50 and Col. 2 Ln. 42-46 - “the GUI 400 may include interactive operability to enable the courier to accept or decline the offered delivery job.  For example, the GUI 400 may include a delineated area as a first virtual control 418 that the courier may tap on or otherwise select to accept the delivery job offer [i.e. receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request]” and “in anticipation of receiving orders for particular merchants at particular times [i.e. vehicle timeslot 
It would have been recognized that applying the known techniques of a vehicle timeslot request being transmitted to the delivery vehicle and receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request, as taught by Reiss, to the teachings of Ripert in view of Spector would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, a vehicle timeslot request being transmitted to the delivery vehicle and receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request, as taught by Reiss, into the system of Ripert in view of Spector would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow essentially anyone with a mobile device to immediately become a courier or cease to be a courier (Reiss, Col. 1 Ln. 57-59).

Regarding claim 7, the combination of Ripert/Spector/Reiss teaches the batch order delivery system of claim 6.
Reiss further teaches the vehicle timeslot request comprising a delivery price (Reiss, see at least: Col. 15 Ln. 27-31 and Col. 2 Ln. 42-46 - “FIG. 4 illustrates an example GUI 400 that may be presented on the display 302 associated with the courier device according to some implementations.  The GUI 400 may be presented to enable the service provider to make an .

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Melechko et al. (US 7,962,422 B1), previously cited and hereinafter Melechko.
Regarding claim 9, Ripert in view of Spector teaches the batch order delivery system of claim 1. 
Ripert in view of Spector does not explicitly teach a computing device being configured to determine at least one event while the delivery vehicle is proceeding to the first delivery address, determine that the first order is to be skipped based on the at least one event, and transmit skip data to the delivery vehicle indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order.
Melechko, however, teaches a computing device being configured to determine at least one event while the delivery vehicle is proceeding to the first delivery address (Melechko, see at least: Col. 6 Ln. 57-61 and Col. 7 Ln. 23-29 - “If the order has shipped and is currently in transit with a delivery entity [i.e. while the delivery vehicle is proceeding to the first delivery], the delivery redirection process 130 may then attempt to redirect the shipment by communicating 
determine that the first order is to be skipped based on the at least one event (Melechko, see at least: Col. 6 Ln. 48-52 - “When a new delivery site and/or pick-up time period is determined, then the delivery redirection process 130 may initiate a rerouting of the shipment [i.e. determine that the first order is to be skipped based on the at least one event] in the server 103 if deemed necessary by communicating with the fulfillment system 124”), and
transmit skip data to the delivery vehicle indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order (Melechko, see at least: Col. 6 Ln. 48-52 and Col. 7 Col. 38-40 - “When a new delivery site and/or pick-up time period is determined, then the delivery redirection process 130 may initiate a rerouting of the shipment in the server 103 if deemed necessary by communicating with the fulfillment system 124 [i.e. transmitting skip data to the delivery vehicle]” and “A given order may have multiple shipments scheduled for delivery at multiple delivery sites.  The shipments may also have multiple pick-up time periods [i.e. indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order]”).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector , a computing device being configured to determine at least one event while the delivery vehicle is proceeding to the first delivery address, determine that the 

Regarding claim 10, the combination of Ripert/Spector/Melechko teaches the batch order delivery system of claim 9.
Melechko further teaches the at least one event is based on an indication that no one will be at the first delivery address to accept the first order (Melechko, see at least: Col. 7 Ln. 23-29 - “if the shipment is not picked up by the customer at the first delivery site before the first delivery site closes, or if the pick-up time period lies entirely within an unavailability time period [i.e. wherein the at least one event is based on an indication that no one will be at the first delivery address to accept the first order], the delivery redirection process 130 may instruct the delivery site client 112 over the network 118 to schedule a reshipping of the shipment from the first delivery site to the new delivery site”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ripert in view of Spector with Melechko for the reasons identified above with respect to claim 9.

Claims 16-17 recite limitations directed towards a method (i.e. [0007]). The limitations recited in claims 16-17 are parallel in nature to those addressed above for claims 9-10, respectively, and are therefore rejected for those same reasons set forth above in claim 9-10, respectively.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Chen et al. (US 2018/0025321 A1), previously cited and hereinafter Chen.
Regarding claim 11, Ripert in view of Spector teaches the batch order delivery system of claim 1.
Ripert in view of Spector does not explicitly teach a computing device being configured to determine that the delivery vehicle is proceeding to the first delivery address and generate a communication to a customer of the first order indicating an estimated delivery time for the first order based on determining that the delivery vehicle is proceeding to the first delivery address. 
Chen, however, teaches a computing device being configured to determine that the delivery vehicle is proceeding to the first delivery address (Chen, see at least: [0017] - “the dispatch and delivery system 100 is able to track a location of at least one of the purchaser module 102 and the delivery module 108 [i.e. determine that the delivery vehicle is proceeding to the first delivery address] relative to the dynamic delivery address, compute an estimated arrival time at the dynamic delivery address, and issue a notification to at least one of the mobile purchaser interface 122 and the delivery interface 132 to update a delivery status”) and
generate a communication to a customer of the first order indicating an estimated delivery time for the first order based on determining that the delivery vehicle is proceeding to 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector, a computing device being configured to determine that the delivery vehicle is proceeding to the first delivery address and generate a communication to a customer of the first order indicating an estimated delivery time for the first order based on determining that the delivery vehicle is proceeding to the first delivery address, as taught by Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Chen, in order to deliver goods and services to a purchaser in a timely, efficient and optimized manner (Chen, [0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Bostick et al. (US 2017/0293886 A1), previously cited and hereinafter Bostick.
Regarding claim 12, Ripert in view of Spector teaches the batch order delivery system of claim 1.
Ripert in view of Spector does not explicitly teach a computing device being configured to receive, from the delivery vehicle, rejection data indicating that the first order was rejected and in response to receiving the rejection data, transmit adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility.
Bostick, however, teaches a computing device being configured to receive, from a delivery vehicle, rejection data indicating that the first order was rejected (Bostick, see at least: [0056] - “backup delivery program 300 receives information regarding whether the delivery is canceled, which may be provided by a source of transaction management (not shown in Figures), and communicated to backup delivery program 300.  The primary delivery destination may be affected by conditions asking the delivery difficult, risky, impractical, or otherwise undeliverable.  In some embodiments, a camera included on delivery vehicle 170 may capture and transmit video of the delivery route to server 110 connected to remote control unit 115, which may indicate conditions that are unfavorable to successful delivery [i.e. from the delivery vehicle], and an operator of remote control unit 115 may provide input to backup delivery program 300 that the delivery is canceled [i.e. receive rejection data indicating that the first order was rejected]”) and 
in response to receiving the rejection data, transmit adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility (Bostick, see at least: [0074] - “In step 345, backup delivery program 300 provides instruction to the delivery vehicle to return to the delivery origin [i.e. transmitting adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility]” Examiner notes that Fig. 3 indicates that when the 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector, a computing device being configured to receive, from the delivery vehicle, rejection data indicating that the first order was rejected and in response to receiving the rejection data, transmit adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility, as taught by Bostick, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Bostick, in order to handle a cancelled delivery in a way that is more profitable to a business (Bostick, [0009]).

Response to Arguments
Rejections under 35 U.S.C. §101
	Applicant argues that Applicant's claims do not "recite" an abstract idea under Step 2A, Prong 1 as contrary to the 2019 Guidance, the Office Action fails to provide reasoning sufficient to establish that Applicant's claims recite one of the patent-ineligible methods of organizing human activity or any mental process "on their own or per se." Contrary to the Office's assertions, the features of independent claim 1 represent meaningful, unconventional limitations that extend beyond mere "commercial or legal interactions," "marketing/sales activities," or any other "methods of organizing human activity" or "mental processes" deemed patent-ineligible 
	Examiner respectfully disagrees. Under Step 2A, Prong 1 it is determined whether the claim recites a judicial exception, the additional elements including the computing devices, one or more memories, and one or more processors are analyzed under Step 2A, Prong 2 as they are additional elements, not features directed to the present abstract idea. The features of the recited claims that are directed to the abstract idea of assigning batches of orders to delivery vehicles are the following bolded features: obtain, from the one or more memories, order data identifying at least a first order and a second order, each order for at least one item; process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window, the determination comprising: determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address; determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address; determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time; and comparing the estimated total travel time to the requested delivery time window; obtain, from the one or more memories, delivery vehicle data identifying a storage capacity for the delivery vehicle; determine that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle; batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order; generate assignment data identifying an assignment of the batched order to the delivery vehicle; store the assignment data in the one or more memories; transmit the assignment data to a computing device associated with the delivery vehicle; and in response to receiving a rejection message from the computing device associated with the delivery vehicle: identify a subsequent delivery vehicle associated with the storage facility including at least the storage capacity of the delivery vehicle; and store and transmit the assignment data to a subsequent computing device associated with the subsequent delivery vehicle. These bolded features limitations recite the concept of assigning batches of orders to delivery vehicles and fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions. Batching orders together and assigning a delivery vehicle to deliver the orders is a commercial interaction as it a sales activity.
	Additionally, the specific hardware components, including computing devices, one or more memories, and one or more processors are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware which is supported by paragraph [0088] of Applicant’s specification – “When implemented on a general-purpose processor, the computer program code segments configure the processor to create specific logic circuits.”

	Applicant further argues that Applicant's claims are not "directed to" an abstract idea under Step 2A, Prong 2 as the claims of the present application recite additional elements that integrate the assumed abstract idea into a practical application. Specifically, the present claims provide a computing device for correlating and updating database information to improve search capabilities, involving communications between multiple devices (Remarks, page 16).
	Examiner respectfully disagrees. Regarding Applicant’s assertion that the present claims provide a computing device for correlating and updating database information to improve search capabilities, involving communications between multiple devices, merely utilizing a database to obtain and store data, as is recited in the amended claims, does not improve search capabilities, but rather utilizes generic computer components (i.e. a database) to perform generic functions (i.e. obtaining and storing) that any generic computer component would perform. Additionally, the communications between multiple devices is merely sending and transmitting data to or from either the computing device associated with the delivery device or the subsequent computing device associated with the subsequent delivery device, which are recited at a high-level of generality (i.e. as a generic processor performing the generic computer functions of transmitting data and receiving data).

Applicant further argues that Claim 1 can be compared to Claim 1 of Example 37 of the USPTO's subject matter eligibility examples regarding relocation of icons on a graphical user interface. Similarly to Example 37, claim 1 of the present application recites a specific manner of automatically generating batch orders, identifying which delivery vehicles can deliver the batch 
Examiner respectfully disagrees. Examiner respectfully disagrees. Example 37 is integrated into a practical application as the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices, not merely because it does something automatically. Example 37 provides a technical improvement over prior user interfaces. There is no such technological improvement in the current claims. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.

Applicant further argues that Claim 1 can be compared to claim 1 of Example 42 of the USPTO's subject matter eligibility examples as under prong two of step 2A, Example 42, claim 1 is integrated into a practical application-namely, "the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user" and, similarly, claim 1 of the present application recites a specific improvement over the prior art by obtaining delivery order data from one or more memories and based on features of a delivery vehicle, assigning the order to the delivery vehicle (Remarks, page 17).
            Examiner respectfully disagrees. Example 42 was determined to be integrated into a practical application as the claims “allow[ed] remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user” (see the 2019 Subject Matter Eligibility Examples, pages 18-19). The instant claims, on the other 

Applicant further argues that The Office Action analyzes prong two of step 2A by only discussing or acknowledging independent claims 1, 13, and 18 as including a generic processor performing a generic computer function of processing data and a generic memory storing data. However, discussing the claim as only including a generic processor and generic memory under prong two of step 2A ignores substantial portions of claim 1, especially as presently amended. Thus, when considered as a whole, the elements recited by amended independent claim 1 integrates any allegedly abstract idea into a practical application under the 2019 Guidance, and as such, Applicant's independent claims are not directed to a patent-ineligible abstract idea or other judicial exception (Remarks, page 17).
Examiner respectfully disagrees. Under Prong 2 it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception which is why Examiner discussed the additional element of the one or more processors and one or more memories. These additional elements are discussed in the context of the limitations that are directed to the abstract idea (i.e. considered as a whole) and it was determined that the additional elements do not integrate the limitations that Under Prong 1 were identified as being directed to the abstract idea because they are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware and employing well-known computer 

Applicant further argues that Applicant's independent claims amount to "significantly more" than any alleged abstract idea under Step 2B as the Office Action has failed to consider the additional elements individually and in combination as required by the 2019 Guidance, and thus the rejection is improper at least for these reasons (Remarks, pages 17-18).
Examiner respectfully disagrees. Examiner has stated that “taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept” as well as “Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.” The claims have been considered individually and in combination as required by the 2019 Guidance.

  Applicant further argues that Applicant's claims recite subject matter that distinguishes the prior art of record, in particular, at least based on the present amendments to independent claim 1, incorporating additional features to clarify the communication between the computing device and the system. Thus, Applicant's claims involve an "inventive concept" under § 101 because the claims recite features that exceed "well-understood, routine, conventional activities" already known in the industry (Remarks, pages 18-19).
Examiner respectfully disagrees. Novelty is not the test for eligibility. The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law, not a question of 

Rejections under 35 U.S.C. §103
Applicant argues that the cited references are silent with respect to the newly amended features (Remarks, pages 13-14).
Examiner respectfully disagrees. Ripert discloses the shopper management engine receiving availabilities of drivers such as if a driver is not working yet [i.e. in response to a driver being unavailable] and if they are not working identifies a subsequent driver that is available and as well as based on the capacity of the driver’s vehicle [i.e. identify a subsequent delivery vehicle associated with the storage facility including at least the storage capacity of the delivery vehicle] (see Ripert, [0033] and [0045]). Ripert further discloses communicating an instruction to deliver assigned orders to the driver via the shopper mobile application [i.e. transmit the assignment data to a subsequent computing device associated with the subsequent delivery vehicle] (see Ripert, [0051]). Spector modifies Ripert to teach that the subsequent delivery driver is identified in response to receiving a rejection message from the computing device associated with the delivery vehicle as Spector teaches a driver being notified and presented with a chance to decline an order via a driver interface [i.e. a rejection message from the computing device associated with the delivery vehicle], and if the driver declines the order, another driver is selected and 

Applicant further argues that Raut, Reiss, Melechko, Chen, and Bostick fail to remedy the deficiencies of Ripert and Spector with respect to amended claim 1 (Remarks, page 14).
Examiner respectfully disagrees. Raut, Reiss, Melechko, Chen, and Bostick are not cited for claim 1 as Ripert and Spector teach the features of claim 1 as detailed above.

Applicant further argues Independent claims 13 and 18 include similar features, and are allowable for at least similar reasons, as claim 1. The remaining claims depend from one of independent claims 1, 13, or 18 and are therefore allowable for at least the same reasons as the respective independent claim. Applicant further notes that the Office Action lists U.S. Publication No. 2019/0213536 to Mehring in the conclusion, which also fails to remedy to deficiencies of the cited references above (Remarks, page 14).
Examiner respectfully disagrees. As detailed above with regards to claim 1, the features of the independent claims are taught by Ripert in view of Spector and, therefore, the independent claims and their respective dependent claims are not allowable. Additionally, Mehring is cited as a pertinent reference but has not been cited to teach the features of the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Xi et al. (US 2018/0260787 A1) teaches drivers declining assignments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684